 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrilco, a division of Smith International, Inc. and In-ternational Association of Machinists and Aero-space Workers, AFL-CIO, Petitioner. Case 23-RC-4691May 4, 1979DECISION AND DIRECTION OF SECONDELECTIONBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 23 of theNational Labor Relations Board on September 15,1978, an election by secret ballot was conducted inthe above-entitled proceeding on October 6, 1978, un-der the direction and supervision of said Regional Di-rector. Upon the conclusion of the election, a tally ofballots was furnished the parties in accordance withthe Board's Rules and Regulations, Series 8, asamended.The tally of ballots shows that of approximately856 eligible voters 326 ballots were cast for, and 371against, Petitioner. There were 2 void ballots and 105challenged ballots. The challenged ballots were suffi-cient in number to affect the results of the election.'Thereafter, timely objections to the election were filedby Petitioner.On November 21, 1978, the Regional Director is-sued an order directing that a hearing be held for thepurpose of receiving evidence to resolve the issuesraised by the challenged ballots and the objections.On December 11 and 12, 1978, and January 23, 24,and 25, 1979, a hearing was held before Hearing Offi-cer Robert G. Levy II. The Hearing Officer's reportand recommendations was issued on February 14,1979. The Employer filed timely exceptions and asupporting brief, wherein it excepted to the HearingOfficer's conclusion that Petitioner's Objection 10should be sustained and to his recommendation thatthe election be set aside and a new election con-ducted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Subsequent to the election, the Employer and Petitioner entered into astipulation in which they agreed that certain of the challenges should besustained and that certain other challenges should be overruled. Pursuant tothe stipulation, certain of the challenged ballots were opened and counted,and a revised tally of ballots was issued and duly served on the parties. Therevised tally of ballots showed that of approximately 856 eligible voters, 336ballots were cast for, and 421 against, Petitioner. There were 3 void ballotsand 12 undetermined challenged ballots.Upon the entire record in this case the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. Petitioner is a labor organization claiming torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) and2(6) and (7) of the Act.4. The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All hourly paid production and maintenance em-ployees and leadmen employed by the Employerat its plant located at 16740 Hardy Street, Hous-ton, Texas, excluding all salaried employees, of-fice clerical, professional and technical employ-ees, lab technicians, service center, repair center,field service, time study and safety departmentemployees, field inspectors, truckdrivers, guards,watchmen and supervisors as defined in the Act.5. The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The Board has con-sidered the Hearing Officer's report and recommen-dations, the exceptions and brief, and the entire rec-ord in this case and makes the following findings:The Hearing Officer recommended that Petitioner'sObjections 2, 4, and 5 be overruled and that Petition-er's Objection 10 be sustained. In recommendingthat Objection 10 be sustained, the Hearing Officerfound that by instructing voters to place their em-ployee identification numbers on raffle tickets and byquestioning a voter after the voter had cast his ballotin the election the Employer engaged in conductwhich warranted setting aside the election. The Em-ployer has excepted to these findings. While we agreewith the Hearing Officer's conclusion that Objection10 should be sustained and that the election should beset aside, we do so solely for those reasons set forthbelow.Four days prior to the election, the Employer dis-tributed leaflets announcing to its employees that araffle would be conducted on the day of the election.The leaflet informed employees that the holder of thefirst ticket drawn in the raffle would receive $50, thatthe holder of the second ticket drawn would win$100, and that the holder of the third ticket drawn2 Petitioner's Objections , 3, 6, 7, 8, 9, and I I were withdrawn prior to theconclusion of the hearing. No exceptions were filed to the Hearing Officer'srecommendation that Objections 2, 4, and 5 be overruled. Accordingly, weadopt the Hearing Officer's recommendations regarding Objections 2, 4, and5, pro forma.242 NLRB No. 920 DRILCO, A DIVISION OF SMITH INTERNATIONAL, INC.would, at his or her option, receive an all-expense-paid trip for two to Hawaii or a trip for a family toeither Disneyland or Disneyworld. The record doesnot reflect the value, in dollars and cents, of the trips.The purpose of the raffle, according to the leaflet, was"not to influence [the employees'] vote, but simply toencourage everyone to vote."Only those employees who voted in the electionwere eligible to participate in the raffle. As voters fin-ished casting their ballots, they were instructed by aBoard agent to leave the polling area through a desig-nated exit. After leaving the polling area, they walkeda short distance to a raffle table attended by two cleri-cal employees. As they approached the table, one ofthe attendants asked them if they had voted. Thosewho replied that they had were given two tickets withmatching numbers. The voters were instructed towrite their employee identification numbers on theback of one of the tickets and to deposit the ticketdisplaying the identification number into a raffle box.3It appears from the record that, in some instances,the voters inserted their own tickets into the box,while in others they handed the marked ticket to anattendant, who, in turn, placed the ticket in the box.No list of names or identification numbers was main-tained at the raffle table. After the polls were closed,the raffle box was opened and the three winning tick-ets were drawn.The Board has held that the conduct of a raffledoes not constitute a per se basis for setting aside aBoard-conducted election.4In those cases in which3 The reverse side of one of the tickets in the two-ticket set handed tovoters provided spaces for "name," "address," and "phone no." In someinstances, employees wrote their names on the reverse side of the ticketsrather than their employee identification numbers.' Hollywood Plastics, Inc., 177 NLRB 678 (1969); Buzza-Cardozo a divisionofGibson Greeting Cards, Inc., 177 NLRB 589 (1969); Thrift Drug Company,217 NLRB 1094 (1975).raffles have been the subject of timely filed objections,however, the Board has said that it would consider allof the attendant circumstances in determiningwhether the raffle destroyed the laboratory conditionsnecessary for assuring employees full freedom ofchoice in selecting a bargaining representative Weconclude that, under the circumstances of this case,the voters' freedom of choice was impaired by theconduct of the raffle.Here, the size of the leading prize is so great as todivert the attention of employees away from the elec-tion and its purpose. In addition, such a substantialprize inherently induces those eligible to vote in theelection to support the Employer's position. In reach-ing this conclusion we have considered the fact thatthe stated purpose of the raffle was to encourage em-ployees to vote. The Employer's announcement thatthe asserted purpose of the raffle was only to encour-age employees to vote does not, however, overcomethe impact of its simultaneous announcement that itwould give away such a large prize on the day of theelection.'Furthermore, by instructing voters to record num-bers through which the voters may be readily identi-fied, the Employer engaged in conduct similar tomaintaining a list proscribed by Board policy.7There-fore, we conclude that, in circumstances of this case,the Employer destroyed the laboratory conditions re-quired of Board-conducted elections by instructingvoters to record their identification numbers.Accordingly, we shall set aside the election and di-rect that a second election be conducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]I See Hollywood Plastics, Inc., supra.6 Chairman Fanning relies solely on this ground.Cf. Marathon LeTourneau Company, Gulf Marine Division of MarathonManufacturing Company, 208 NLRB 213 (1974) (where a copy of the Excel-sior list was used to indicate who was eligible to participate in the raffle).21